Citation Nr: 9906445	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound involving the lumbar musculature of the 
spine.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to a separate compensable rating for 
residuals of a shell fragment wound to the preauricular area, 
either on the basis of muscle injury or facial disfigurement.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating action 
in which the RO, among other things, granted service 
connection for residuals of a shell fragment wound of the 
preauricular region, rated noncompensably disabling, and 
denied service connection for hemorrhoids and residuals of a 
shell fragment wound of the back.  The veteran appealed.  The 
case was remanded by the Board in October 1996 for 
evidentiary development and to clarify representation.  In a 
May 1998 rating action, the RO granted an increased 10 
percent rating for a scar as a residual of a shell fragment 
wound of the preauricular area.  Thereafter, the veteran and 
his representative continued the appeal for an increased 
rating for residuals of a shell fragment wound of the 
preauricular area on the basis that the veteran's masticatory 
function had also been impaired.  The issue has been 
recharacterized as reflected on the title page of this 
decision.


FINDINGS OF FACT

1.  The service medical records are negative for shell 
fragment wound to the back; however, the service medical 
records document an incident in which the veteran sustained a 
shell fragment wound to the preauricular area in service in 
1970.

2.  Current x-rays of the lumbosacral spine reveal the 
presence of metallic bodies in the lumbar musculature.

3.  A shell fragment wound involving the lumbar musculature 
of the spine was sustained in service.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for hemorrhoids is plausible.

5.  VA medical opinion has indicated that the veteran's 
service connected residuals of a shell fragment wound of the 
preauricular area are productive of muscle injury with 
resulting impairment of masticatory function.


CONCLUSIONS OF LAW

1.  A shell fragment wound involving the lumbar musculature 
of the spine was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (d) 
(1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for hemorrhoids.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

3.  The criteria for a separate compensable rating for 
residuals of a shell fragment wound to the preauricular area 
on the basis of muscle injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.73, 
Diagnostic Code 5325 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On pre-induction examination in March 1969, the veteran was 
noted to have refractive error and a tattoo.  The report of 
examination was negative for hemorrhoids or any other 
disorders.  The service medical records reveal that the 
veteran sustained a shell fragment wound to the right 
preauricular area in April 1970.  There was no artery or 
nerve involvement noted.  The wound was debrided and the 
fragment was removed.  On separation examination in April 
1971, the veteran was noted to have cystic acne.  No other 
defects or disorders were noted.

As noted in the October 1996 Board remand, VA examination of 
the veteran was conducted in September 1994.  At that time, 
the veteran  reported that he sustained a profuse bombardment 
of his whole back by shrapnel and dirt in service in 1970.  
The examination, which was supposed to have included a 
description of scars, was primarily concerned with 
observations about pock marks on the veteran's back.  It was 
unclear whether additional examination of the veteran's back 
had taken place.  The diagnostic impression was skin and 
superficial muscle damage all over the whole back due to 
profuse bombardment of ground dirt and shrapnel.  The 
examiner did not comment on which scars, if any, were caused 
by shell fragment wounds and which scars were of a different 
etiology.  The VA examiner in September 1994 also conducted a 
rectum and anus examination of the veteran.  The veteran 
reported that his hemorrhoids started in 1969 and that there 
had been no improvement since that time.  He complained of 
periodic soiling and incontinence of stool, productive of 
spots.  The veteran denied tenesmus, dehydration and 
malnutrition, but reported fecal leakage approximately five 
times per month.  On examination, the veteran had half 
shriveled external hemorrhoids at 4:00, 5:00, and 6:00 
o'clock.  The claims folder was not available for review by 
the VA physician.  The case was remanded, in part, for 
additional VA examinations to include a complete review of 
the claims folder by the VA physician(s) conducting such 
examinations.

Pursuant to the remand, the veteran was seen for a VA 
examination of the rectum and anus in December 1996.  The 
veteran reported that he had developed hemorrhoids in service 
in Vietnam and was treated with suppositories.  He has 
continued to have hemorrhoids intermittently since service.  
The veteran reported protruding hemorrhoids that bleed and 
are painful and itchy.  On examination, the veteran was found 
to have a sizable external hemorrhoid and an internal 
hemorrhoid with smooth surface at 12 noon, which was soft and 
tender.  The veteran reported a history of bleeding, but no 
soiling.  He denied incontinence or diarrhea but did report 
some tenesmus.  No clinical anemia, dehydration or 
malnutrition was present.  The veteran reported occasional 
fecal leakage occurring 3-4 times per month.  Stool for 
guaiac test was negative.

On VA muscle examination in February 1997, the veteran 
reported that he sustained a blast injury in service in 1970 
in which he was knocked off of a truck and received multiple 
shrapnel wounds to his back.  He was treated by irrigation 
and debridement followed by wound care and healed with 
moderate scarring.  On examination, the veteran had more than 
100 scars which were confluent all over his entire back from 
the level of C-7 to the scapular spines bilaterally and then 
extending all the way down to just above the iliac crests 
posteriorly.  The scars were noted to be irregular, jagged 
and quite pitted.  There was no significant erythema or 
palpable masses.  The veteran had mild left thoracic 
paraspinous spasm.  Motor function was grossly normal in all 
four extremities.  X-rays revealed a few 1 to 2 mm metallic 
densities in the soft tissues adjacent to the lumbar spine.  
The diagnostic assessment was multiple cutaneous and 
subcutaneous scars over the back from blast and shrapnel 
injury in service in 1970, with moderate scarring and no 
significant muscle loss from that injury.  The VA examiner 
also commented that the veteran has chronic cutaneous pain 
that does not cause functional limitation, but makes it 
difficult to do the things he needs to do.

In November 1997, the veteran was seen for a VA 
dermatological examination.  Examination of the preauricular 
area of the right ear revealed a scar just in front of the 
earlobe, measuring 1/2 inch by 3 1/4 inches.  The texture was 
fine and the scar was hypopigmented.  There was adherence to 
the subcutaneous tissue, but no keloid formation.  The scar 
is depressed and underlying tissue loss was noted to be 
minimal.  There was no inflammation, edema, ulceration or 
breakdown of the skin.  The scar was noted to be tender and 
sensitive, particular in the winter months.  The examiner 
commented that the scar is not disfiguring and is not 
generally visible from a cosmetic standpoint.  The VA 
physician further indicated that the scar interferes with the 
muscle of mastication, based on the veteran's report that 
when he tried to eat on the right side, he has pain and 
sensitivity to that area.  With respect to the scars on the 
veteran's back, the examiner noted no tenderness, 
inflammation, edema, keloid formation, or limitation of 
function.

II.  Analysis

a.  Service Connection for Residuals of a Shell Fragment 
Wound
Involving the Lumbar Musculature of the Spine

The Board finds that the veteran's claim for service 
connection for residuals of a shell fragment wound involving 
the lumbar musculature of the spine is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, we find that 
he has presented a claim which is not inherently implausible.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Furthermore, after reviewing the record, we are satisfied 
that all relevant facts have been sufficiently developed for 
the Board to be capable of addressing this issue on appeal on 
the merits.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

As noted above, there is evidence that the veteran sustained 
a shell fragment wound in service in April 1970.  He was 
treated for a shell fragment wound to the preauricular area.  
The service medical records do not specifically refer to any 
treatment of shell fragment wounds to the back.  However, on 
VA examination in February 1997, the examiner reported that 
x-rays of the lumbosacral spine revealed a few 1 to 2 mm 
metallic densities in the soft tissues adjacent to the lumbar 
spine.  Here, the claims folder contains a current clinical 
evidence of metallic foreign bodies in the lumbar spine 
musculature.  The veteran has maintained and consistently 
reported on various VA examinations that he sustained shell 
fragment wounds to his back at the same time that he received 
a shell fragment wound to the preauricular area.  Based on 
the x-ray evidence, the Board finds that service connection 
for residuals of a shell fragment wound involving the lumbar 
musculature of the spine is warranted.

b.  Service Connection for Hemorrhoids

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim for service connection 
for hemorrhoids.  A well-grounded claim is one which is 
plausible.  If the veteran has not presented a well-grounded 
claim, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  As explained below, the 
Board finds that the veteran's claim for service 
connection for hemorrhoids is not well-grounded.

Appellate review of the claims folder shows that the veteran 
has a current diagnosis of hemorrhoids.  The first prong of 
Caluza is met.  The service medical records are negative for 
any complaints, treatment or diagnosis of hemorrhoids.  While 
the veteran is competent to report that he had symptoms in 
service including blood in his stool, he is not competent, as 
a lay person, to report that he had hemorrhoids in service.  
The second prong of Caluza is not met.  Furthermore, the 
veteran has not presented a medical opinion from any 
physician of record in this case which links his current 
hemorrhoids to his reported in-service symptoms.  Insofar as 
the veteran may be offering his own medical opinion and 
diagnoses, we would note again that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
See Grottveit, at 93.  The third prong of Caluza is not met.

As noted previously, an in-service injury or disease and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability is required.  See Caluza, 
supra.  As such evidence has not been presented regarding the 
veteran's claim for service connection for hemorrhoids, the 
claim is not well-grounded and the appeal is denied.

c.  A Separate Compensable Rating for Residuals of a Shell 
Fragment Wound to the Preauricular Area on the Basis of 
Muscle Injury or Facial Disfigurement

The Board finds that the veteran's claim for a separate 
compensable rating for residuals of a shell fragment wound to 
the preauricular area based on muscle injury is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Veterans Appeals (Court) has held that, when 
a veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Muscle injury to the facial muscles is evaluated on the basis 
of functional impairment manifested by seventh (facial) 
cranial nerve neuropathy (Diagnostic Code 8207), disfiguring 
scar (Diagnostic Code 7800), or, if interfering to any extent 
with mastication, a 10 percent rating is assigned pursuant to 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5325 
(1998).

Following a review of the claims folder, the Board finds that 
a separate 10 percent rating is warranted for residuals of a 
shell fragment wound to the preauricular area on the basis of 
muscle injury with resulting interference with mastication.  
On VA examination in November 1997, the examiner noted that 
the scar in the preauricular area interfered with the muscle 
of mastication.  Based on this clinical finding by the VA 
physician, a 10 percent evaluation under Diagnostic Code 5325 
for muscle injury productive of interference with mastication 
is warranted.  The examiner specifically indicated that the 
scar was not disfiguring; there is no evidence of seventh 
(facial) cranial nerve neuropathy.  A separate 10 percent 
rating is consistent with the holding of the Court in Esteban 
v. Brown, 6 Vet.App. 259 (1994), inasmuch as the veteran has 
one rating for muscle injury and one rating for a tender and 
painful scar at the site of injury.


ORDER

1.  Service connection for residuals of a shell fragment 
wound to the lumbar musculature of the spine is granted.

2.  Service connection for hemorrhoids is denied.

3.  A separate compensable 10 percent rating for residuals of 
a shell fragment wound of the preauricular area on the basis 
of muscle injury, is granted subject to laws and regulations 
governing the payment of monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

